Hagan, P. J.,
On May 21 and 22, 1959, petitioner, Charles Hunter, was tried by the writer of this opinion, sitting without a jury, on three bills, September term, 1958, nos. 531, 532 and 533, charging conspiracy, aggravated robbery and carrying a concealed deadly weapon. Defendant was adjudged guilty on all three bills, and was sentenced on the rob*355bery bill. Thereafter, motions for a new trial and in arrest of judgment were filed and, after argument, were dismissed. An appeal was then taken to the Superior Court, and on November 12, 1959, an opinion was filed by the trial judge in accordance with Rule 43 of the Superior Court Rules. Subsequently, the appeal was discontinued.
On July 26, 1962, petitioner filed a petition for a writ of habeas corpus which, after hearing, was dismissed on August 17, 1962. Petitioner has filed an appeal to the Superior Court of Pennsylvania, and this opinion is written in accordance with Rule 43 of the Superior Court Rules.
Petitioner was represented by able counsel at the trial, at the argument on the motions for new trial and in arrest of judgment, and on the appeal to the Superior Court which was later discontinued. The matters raised in the instant petition for writ of habeas corpus are all matters which either were or should have been raised in the previous post-trial motions and on the original appeal, and not by a writ of habeas corpus. It was for this reason that we dismissed the petition for writ of habeas corpus.